           Case 3:19-cv-00807-RS Document 125 Filed 01/21/21 Page 1 of 3




 1    Judy Rabinovitz*                                     BRIAN BOYNTON
      Michael Tan*                                         Acting Assistant Attorney General
 2    Omar Jadwat*                                         WILLIAM C. PEACHEY
      Lee Gelernt*
      Anand Balakrishnan*                                  Director
 3
      Daniel Galindo (SBN 292854)                          Office of Immigration Litigation
 4    Celso Perez (SBN 304924)                             District Court Section
      ACLU FOUNDATION                                      EREZ REUVENI
 5    IMMIGRANTS’ RIGHTS PROJECT                           Assistant Director
      125 Broad Street, 18th Floor                         U.S. Department of Justice
 6    New York, NY 10004                                   Civil Division
      T: (212) 549-2660
      F: (212) 549-2654                                    Office of Immigration Litigation
 7
      jrabinovitz@aclu.org                                 District Court Section
 8                                                         P.O. Box 868, Ben Franklin Station
                                                           Washington, DC 20044
 9                                                         Tel: (202) 307-4293
                                                           erez.r.reuveni@usdoj.gov
10

11

12   Attorneys for Plaintiffs (Additional counsel listed on following page)

13
                                 UNITED STATES DISTRICT COURT
14                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

15    Innovation Law Lab, et al.,                       CASE NO.: 3:19-CV-00807-RS

16                    Plaintiffs,                       ORDER REGARDING PARTIES’ JOINT
                                                        MOTION & STIPULATION TO HOLD IN
17                                                      ABEYANCE OR CONTINUE
                      v.                                CONFERENCES UNDER LOCAL RULE
18                                                      7-11
      Kirstjen Nielsen, et al.,
19
                      Defendants.
20

21

22

23

24

25

26

27

28
      PROPOSED ORDER REGARDING PARTIES’ JOINT MOTION & STIPULATION TO HOLD
           IN ABEYANCE OR CONTINUE CONFERENCES UNDER LOCAL RULE 7-11
                             CASE NO.: 3:19-cv-00807-RS
          Case 3:19-cv-00807-RS Document 125 Filed 01/21/21 Page 2 of 3



     Katrina Eiland (SBN 275701)                Sean Riordan (SBN 255752)
 1   Cody Wofsy (SBN 294179)                    AMERICAN CIVIL LIBERTIES UNION
     Julie Veroff (SBN 310161)                  FOUNDATION OF NORTHERN
 2
     ACLU FOUNDATION                            CALIFORNIA, INC.
 3   IMMIGRANTS’ RIGHTS PROJECT                 39 Drumm Street
     39 Drumm Street                            San Francisco, CA 94111
 4   San Francisco, CA 94111                    T: (415) 621-2493
                                                F: (415) 255-8437
     T: (415) 343-1198                          sriordan@aclunc.org
 5   F: (415) 395-0950
     keiland@aclu.org                           Blaine Bookey (SBN 267596)
 6
                                                Karen Musalo (SBN 106882)
     Melissa Crow*                              Eunice Lee (SBN 316237)
 7   SOUTHERN POVERTY LAW CENTER                Kathryn Jastram (SBN 127625)
     1101 17th Street NW, Suite 705             Sayoni Maitra*
 8   Washington, D.C. 20036                     CENTER FOR GENDER & REFUGEE
     T: (202) 355-4471                          STUDIES
 9   F: (404) 221-5857                          UC Hastings College of the Law
     melissa.crow@splcenter.org                 200 McAllister St.
10
                                                San Francisco, CA 94102
     Gracie Willis*                             T: (415) 565-4877
11   SOUTHERN POVERTY LAW CENTER                F: (415) 581-8824
     150 East Ponce de Leon Avenue, Suite 340   bookeybl@uchastings.edu
12   Decatur, GA 30030
     T: (404) 221-6700
13   F: (404) 221-5857
     gracie.willis@splcenter.org
14
     Michelle P. Gonzalez***
15   SOUTHERN POVERTY LAW CENTER
     P.O. Box 370037
16   Miami, FL 33137-0037
     T: 786-753-1383
17   F: 786-237-2949
     mich.gonzalez@splcenter.org
18
     Steven Watt*
19   ACLU FOUNDATION HUMAN RIGHTS
     PROGRAM
20   125 Broad Street, 18th Floor
     New York, NY 10004
21   T: (212) 519-7870
     F: (212) 549-2654
22   swatt@aclu.org
23
     Attorneys for Plaintiffs
24
     *Admitted pro hac vice
25   **Application for pro hac vice pending
     ***Pro hac vice application forthcoming
26

27

28
     PROPOSED ORDER REGARDING PARTIES’ JOINT MOTION & STIPULATION TO HOLD
          IN ABEYANCE OR CONTINUE CONFERENCES UNDER LOCAL RULE 7-11
                            CASE NO. 3:19-cv-00807-RS
          Case 3:19-cv-00807-RS Document 125 Filed 01/21/21 Page 3 of 3




 1         The Parties’ Joint Motion & Stipulation to Hold in Abeyance or Continue Conferences

 2   Under Local Rule 7-11 is granted, and it is HEREBY ORDERED that:
 3         1. The January 28, 2021 case management conference and future conferences will be held
 4         in abeyance.
 5         2. Within 60 days of the issuance of the mandate in Wolf v. Innovation Law Lab, No. 19-
 6         1212 (S. Ct.), the parties will file a joint stipulation to set a case management conference
 7         or take other appropriate action with this Court.
 8   IT IS SO ORDERED.
 9

10   Dated: January 21, 2021
11

12                                                                       ____________________
                                                                         Hon. Judge Richard Seeborg
13                                                                       U.S. District Court Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                       CASE NO. 3:19-cv-00807-RS
